        Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RENEA MOSELY                                  )
                                              )
      Plaintiff                               )
                                              ) CIVIL ACTION
v.                                            )
                                              ) FILE NO.
THE FRESH MARKET, INC.                        )
                                              )
      Defendant                               )

                                  COMPLAINT

                       I. JURISDICTION AND PARTIES

      Comes now the Plaintiff, RENEA MOSELY, (hereinafter “Plaintiff”) and files

this Complaint against Defendant, THE FRESH MARKET, INC., (hereinafter

“Defendant”) showing the Court as follows:

                                         1.

      This is an action pursuant to the Employee Retirement Income Security Act of

1974 as amended (“ERISA”), 29 U.S.C. §1001 et. seq, for a denial of benefits and in

the alternative for breach of fiduciary duties on the part of Defendant.

                                         2.

      Jurisdiction and venue are proper in the United States District Court for the

Northern District of Georgia pursuant to 29 U.S.C. § 1132 (e)(2) because the breach

                                          1
         Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 2 of 9




or breaches occurred in this district.

                                          3.

       Defendant is a foreign corporation authorized to transact business in the State

of Georgia and is subject to the jurisdiction and venue of this court and may be served

with process through its registered agent, Corporate Creations Network, Inc., 2985

Gordy Parkway, 1st Floor, Marietta, GA 30006.

                           FACTUAL BACKGROUND

                                          4.

       Plaintiff was an employee of Defendant having started working for Defendant

on August 2, 2017.

                                          5.

       Plaintiff started as a part-time employee but within one month was made an

Assistant Manager and worked forty plus hours a week.

                                          6.

       On or about October 6, 2017 her local Manager asked Plaintiff to be full-time

officially.

                                          7.

       At that stage the system should have been changed for purposes of all types of

insurance.

                                          2
        Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 3 of 9




                                         8.

      Plaintiff attempted to obtain all types of insurance.

                                         9.

      On or about October 2017, Plaintiff had a biopsy.

                                         10.

      On or about December 2017, Plaintiff was diagnosed with breast cancer.

                                         11.

      Despite many attempts, Plaintiff was not enrolled for any type of insurance

until January 2018 and this enrollment was accomplished at her own direction.

                                         12.

      On June 4, 2018, Plaintiff had a mastectomy.

                                         13.

      Plaintiff subsequently underwent chemotherapy and radiation.

                                         14.

      Because Defendant failed to properly change Plaintiff in the system, she was

rejected for most of her insurance coverage with the exception of health insurance

due to a pre-existing condition, namely her breast cancer.

                                         15.

      Specifically, Plaintiff was rejected on August 31, 2018 from the cancer and

                                          3
         Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 4 of 9




specified disease policy due to a pre-existing condition and later was rejected

regarding her disability benefits from Zurich Insurance Company.

                                          16.

      Plaintiff was also ultimately rejected coverage under the accidental death and

dismembership policy.

                                          17.

      But for Defendant’s actions, Plaintiff would have had this insurance coverage.

                                          18.

      Plaintiff wrote Defendant a letter informing them of these facts on January 16,

2018 in an attempt to exhaust administrative remedies.

                                          19.

      No response was received from Defendant.

                                          20.

      Plaintiff wrote an additional letter, to Defendant, on July 24, 2020 via certified

mail and although Plaintiff received a receipt indicating that this letter was delivered

no response was received from Defendant.

                                          21.

      Administrative remedies have, at this point, been deemed exhausted under

ERISA regulations.

                                           4
        Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 5 of 9




      COUNT 1: BREACH OF FIDUCIARY DUTY AND CLAIM FOR
                     EQUITABLE RELIEF

                                           22.

      The above allegations are hereby re-alleged as if fully set forth herein.

                                           23.

      Congress designed ERISA to promote the interests of employees and their

beneficiaries in employee benefit plans.

                                           24.

      Plan fiduciaries are obligated to discharge their duties with respect to the plan

solely in the interest of the participants and beneficiaries and for the exclusive

purpose of providing benefits to participants and their beneficiaries.

                                           25.

      The ERISA fiduciary duty includes the common law duty of loyalty which

requires the fiduciaries to deal fairly and honestly with beneficiaries.

                                           26.

      It also imposes an affirmative duty on the fiduciaries to convey complete,

thorough, and accurate information that is material to a beneficiary’s claim and

circumstance.




                                           5
         Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 6 of 9




                                            27.

       This obligation on fiduciaries includes an obligation to reasonably explain to

plan participants and beneficiaries the material terms and conditions of the relevant

plan documents and provide them with adequate notice of what they need to do in

order to continue their coverage.

                                            28.

       Defendant is the Plan Sponsor and Plan Administrator for all health and

welfare plans at issue in this complaint.

                                            29.

       Defendant is not an insurance company and the claims administrators of the

plans involved in this case were the actual insurers of the benefits.

                                            30.

       Defendant is a fiduciary obligated to act in a manner consistent with its

fiduciary obligations to Plaintiff as a plan participant.

                                            31.

       Defendant failed to act properly and breached its fiduciary obligation to

Plaintiff.

                                            32.

       These breaches resulted in depriving Plaintiff of her insurance coverage.

                                            6
         Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 7 of 9




                                               33.

       Arguably, Plaintiff has no adequate remedy under ERISA’s denial of benefits

section due to the fact that health and welfare benefits do not vest as a legal

proposition, however Plaintiff does have a remedy under ERISA’s “catch-all” section.

                                               34.

       Defendant breached its fiduciary duty, not by withholding vested benefits, but

by failing to properly enroll the Plaintiff at the proper time.

                                               35.

       ERISA provides a remedy for this conduct under its “catch-all” provision and

Plaintiff is entitled to appropriate relief.

                                               36.

       This relief includes, but is not limited to:

              1.     an Equitable Surcharge in the form of monetary “compensation”

                     for the losses resulting from Defendant’s breach of fiduciary duty

                     in order to make Plaintiff whole; and

              2.     Estoppel placing Plaintiff in the same position that she would

                     have been in had Defendant properly enrolled her.




                                               7
        Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 8 of 9




                       COUNT 2: DENIAL OF BENEFITS

                                         37.

      In the alternative Plaintiff pleads for benefits as these benefits would be

allowable under the plans.

                                         38.

      Plaintiff did everything she could to obtain these benefits and would have

qualified for these benefits, but for Defendant’s actions/non actions.



WHEREFORE, Plaintiff respectfully prays for the following:

      (A)    an Equitable Surcharge in the form of monetary “compensation” for the

             losses resulting from Defendant’s breach of fiduciary duty in order to

             make Plaintiff whole;

      (B)    Estoppel placing Plaintiff in the same position that she would have been

             in had Defendant enrolled her at the proper time;

      (C)    In the alternative to a and b, Plaintiff asks for payment of all benefits

             that she would have received but for Defendant’s actions.

      (D)    Attorneys’ fees and costs of this action, and

      (E)    Any other equitable and additional relief that this Court deems just and

             proper.

                                          8
        Case 1:20-cv-03957-MHC Document 1 Filed 09/24/20 Page 9 of 9




      This   24th day of September, 2020.

                                    ROGERS, HOFRICHTER & KARRH, LLC


                                    s/Heather K. Karrh
                                    Heather K. Karrh
                                    Georgia Bar No. 408379
ROGERS, HOFRICHTER &
  KARRH LLC
225 S. Glynn Street, Suite A
Fayetteville, GA 30214
(770) 460-1118




                                      9
